Citation Nr: 1722605	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from July 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted entitlement to service connection for prostate cancer residuals and assigned an initial non-compensable rating.

The Board notes that although the Veteran's appeal was certified to the Board, she did not file a timely appeal after issuance of the Statement of the Case (SOC).  Appeal certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016). However, when, as here, VA takes actions leading the Veteran to believe her appeal was perfected, it waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the Board has taken jurisdiction over the claim on appeal.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran provided testimony at his May 2016 that his prostate cancer residuals, in particular, urinary voiding, has increased over the past few years.  A review of the record reveals that the Veteran last underwent a VA examination for prostate cancer in May 2012, in which it is noted that he does not have any urinary voiding dysfunction.  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's prostate cancer residuals may have worsened, another examination must be conducted to ascertain the current severity of his prostate cancer residuals.

Additionally, the Veteran reported treatment through VA, and there is only one VA treatment record for the entire appeal period, dated October 23, 2013 currently associated with the claims file; this record originates from the Mount Vernon Community Based Outpatient Clinic (CBOC).  As such, on remand, the Veteran's outstanding VA treatment records should be procured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant VA treatment records from the Mount Vernon CBOC and any other VA facilities identified by the Veteran and associate those records with the claims file. The AOJ should also send a letter asking the Veteran to identify any additional VA facilities at which he has received treatment during the pendency of the appeal.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his prostate cancer residuals.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's prostate cancer residuals, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




